COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Irby Giles Allison v. The State of Texas

Appellate case number:      01-19-00909-CR

Trial court case number:    2019R-0088

Trial court:                155th District Court of Austin County

       After a jury trial, appellant, Irby Giles Allison, was convicted of driving while
intoxicated. Appellant timely filed a notice of appeal of his conviction. On August 4,
2020, on motion by appellant, we ordered the court reporter for the 155th District Court
file a supplemental reporter’s record to include State’s trial Exhibit 1, “a flash drive
containing the dash cam video of the traffic stop and DWI investigation.”
        The State has filed a “Motion to Supplement the Reporter’s Record with State’s
Exhibit 1 from the Pretrial Hearing.” According to the State’s motion, during a pretrial
hearing, the State offered a DVD containing video and audio footage of the traffic stop at
issue. State’s Exhibit 1 from the pretrial hearing was admitted by the trial court. While
the State’s pretrial Exhibit 1 and trial Exhibit 1 “display the exact same footage and audio
of the traffic stop,” the pretrial exhibit “displayed a prominent technical fault.”
        According to the State’s motion, this technical problem was corrected, and does not
exist with the flash drive admitted as State’s trial Exhibit 1. However, the motion goes on
to state that “the technical problem” in the pretrial Exhibit 1 “is relevant to the State’s
argument on appeal.” More than ten days have passed and appellant has not expressed
opposition to the relief requested by the State’s motion.
       Accordingly, we grant the State’s motion and order that the official court reporter,
or substitute court reporter, for the 155th District Court prepare, certify, and file a
supplemental reporter’s record including a certified copy of the dash camera video included
in State’s pretrial Exhibit 1. See TEX. R. APP. P. 34.6(d). The supplemental reporter’s
record is due to be filed in this Court within 15 days of the date of this order.
       It is so ORDERED.
Judge’s signature:   /s/ Terry Adams_______________________________________
                      Acting individually    Acting for the Court

Date: __September 17, 2020____________________